Exhibit 10.2



TRI POINTE GROUP, INC.
2013 LONG-TERM INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
TRI Pointe Group, Inc., a Delaware corporation (the “Company”), hereby grants to
_______________ (the “Holder”) as of ______________ (the “Grant Date”), pursuant
to the terms and conditions of the TRI Pointe Group, Inc. 2013 Long-Term
Incentive Plan (the “Plan”), a restricted stock unit award (the “Award”) with
respect to _____________ shares of the Company’s Common Stock, par value $0.01
per share (“Common Stock”), upon and subject to the restrictions, terms, and
conditions set forth in the Plan and this agreement (the “Agreement”).
1.
Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company.



2.
Rights as a Shareholder. The Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a shareholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Common Stock (a “Dividend Date”), then the number of shares
subject to the Award shall increase by (i) the product of the total number of
shares subject to the Award immediately prior to such Dividend Date multiplied
by the dollar amount of the cash dividend paid per share of Common Stock by the
Company on such Dividend Date, divided by (ii) the Fair Market Value of a share
of Common Stock on such Dividend Date. Any such additional shares shall be
subject to the same vesting conditions and payment terms set forth herein as the
shares to which they relate.



3.
Restriction Period and Vesting.



a.
Service-Based Vesting Condition. Except as otherwise provided in this Section 3,
the Award shall vest on the day immediately prior to the Company’s _______
Annual Meeting of Stockholders. The period of time prior to the vesting shall be
referred to herein as the “Restriction Period.”



b.
Change in Control. Upon a Change in Control, the Restriction Period shall lapse
and the Award shall become fully vested and shall be subject to Section 5.8 of
the Plan.



c.
Separation from Service. Except as provided in Sections 5.9(a) and 5.9(b) of the
Plan, if the Holder incurs a Separation from Service as a Non-Employee Director
prior to the end of the Restriction Period for any reason, then the portion of
the Award that was not vested immediately prior to such Separation from Service
shall be immediately forfeited by the Holder and cancelled by the Company.






--------------------------------------------------------------------------------







4.
Delivery of Certificates. Subject to Section 6, as soon as practicable (but not
later than 30 days) after the vesting of the Award, in whole or in part, the
Company shall deliver or cause to be delivered one or more certificates issued
in the Holder’s name (or such other name as is acceptable to the Company and
designated in writing by the Holder) representing the number of vested
shares. The Company shall pay all original issue or transfer taxes and all fees
and expenses incident to such delivery. Prior to the issuance to the Holder of
the shares of Common Stock subject to the Award, the Holder shall have no direct
or secured claim in any specific assets of the Company or in such shares of
Common Stock, and will have the status of a general unsecured creditor of the
Company.



5.
Transfer Restrictions and Investment Representation.



a.
Non-transferability of Award. The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company,
a trust or entity established by the Holder for estate planning purposes, a
charitable organization designated by the Holder or pursuant to a qualified
domestic relations order, in each case, without consideration. Except to the
extent permitted by the foregoing sentence, the Award may not be sold,
transferred, assigned, pledged, hypothecated, encumbered, or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber, or otherwise dispose of the Award, the Award and
all rights hereunder shall immediately become null and void.



b.
Investment Representation. The Holder hereby represents and covenants that
(a) any share of Common Stock acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such acquisition has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of any shares
of Common Stock hereunder or (y) is true and correct as of the date of any sale
of any such share, as applicable. As a further condition precedent to the
delivery to the Holder of any shares of Common Stock subject to the Award, the
Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith,



2

--------------------------------------------------------------------------------





shall execute any documents which the Board shall in its sole discretion deem
necessary or advisable.


6.
Additional Terms and Conditions of Award.



a.
Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the terms
of this Award, including the number and class of securities subject hereto,
shall be appropriately adjusted by the Committee. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee (or, if the Company
is not the surviving corporation in any such transaction, the board of directors
of the surviving corporation) to prevent dilution or enlargement of rights of
participants. The decision of the Committee regarding any such adjustment shall
be final, binding, and conclusive.



b.
Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares of Common Stock subject
to the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares hereunder, the shares of Common Stock subject to the Award shall not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval, or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval, or other action.



c.
Award Confers No Rights to Continued Service. In no event shall the granting of
the Award or its acceptance by the Holder, or any provision of the Agreement,
give or be deemed to give the Holder any right to continued service as a
Non-Employee Director.



d.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Holder or by the Company forthwith to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.





3

--------------------------------------------------------------------------------





e.
Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors, and
assigns.



f.
Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to TRI Pointe Group, Inc., Attn:
Chief Financial Officer, 19540 Jamboree Road, Suite 300, Irvine, California
92612, and if to the Holder, to the last known mailing address of the Holder
contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails, or (d) by express courier
service. The notice, request, or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request, or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.



g.
Governing Law. This Agreement, the Award and all determinations made and actions
taken pursuant hereto and thereto, to the extent not governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.



h.
Entire Agreement. The Plan is incorporated herein by reference. Capitalized
terms not defined herein shall have the meanings specified in the Plan. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Holder with respect to the
subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.



i.
Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.



j.
Amendment and Waiver. The provisions of this Agreement may be amended or waived
only by the written agreement of the Company and the Holder, and no course



4

--------------------------------------------------------------------------------





of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect, or enforceability of this Agreement.


k.
Counterparts. This Agreement may be executed in two counterparts each of which
shall be deemed an original and both of which together shall constitute one and
the same instrument.



[SIGNATURE PAGE FOLLOWS.]



TRI Pointe Group, Inc.

By: _________________________________
Name:    
Title:    


Accepted this ______ day of [MONTH], [YEAR].
    
[NAME]




5